Citation Nr: 9917420	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of a broken nose.

2.  Entitlement to service connection for a sinus disorder, 
claimed as secondary to service-connected residuals of a 
broken nose.

3.  Entitlement to service connection for a disabling ear 
condition.

4.  Entitlement to service connection for a disabling throat 
condition

5.  Entitlement to service connection for a sleeping 
disorder.

6.  Entitlement to service connection for a chronic 
disability manifest by obesity.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a left hip 
disability.

9.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a sinus 
disability.

2.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for an ear disability.

3.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for diabetes mellitus.

4.  The veteran's degenerative joint disease of the left hip 
is the result of service-connected bilateral chondromalacia 
patellae.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a sinus disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an ear disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The grant of service connection is warranted for 
degenerative joint disease of the left hip as secondary to 
service-connected bilateral chondromalacia patellae.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on 
enlistment examination in September 1979, his endocrine 
system, sinuses, ears, eardrums, nose, and throat were 
clinically normal on objective evaluation.  The examiner 
described him to be of heavy physical build.  No 
abnormalities with regard to his hips were noted.  On his 
medical history report, he admitted to having ear, nose, and 
throat problems, and that he undergone a tonsillectomy 
before entering service, but he denied having abnormalities 
regarding his weight.

The report of a November 1980 medical history report for in-
service dental treatment shows that the veteran denied having 
diabetes.

A service medical report dated in March 1981 shows that the 
veteran was treated for earaches and was diagnosed with 
otitis media.  

In May 1981, the veteran was treated for complaints of 
multiple joint pain, including pain in both hips.  In August 
1981, he was diagnosed with probable rheumatoid arthritis.  
In November 1981, he was treated for complaints of hip pain.  
X-rays of his hips were normal, with normal range of motion 
on testing.  He was assessed with periarticular hip pain.  In 
December 1981, he was treated for periarticular hip pain with 
muscle pain, and was diagnosed with trigger points around his 
buttocks.

The service medical records show that during the veteran's 
period of active duty he was occasionally treated for 
earaches, sinus complaints, and throat complaints which were 
related to viral and upper respiratory infections.

The report of a March 1982 medical board examination shows 
that the veteran had a heavy physical build at the time of 
the examination, and that his nose, sinuses, throat, ears, 
eardrums, viscera, and endocrine system were all normal on 
clinical review.  On the medical history report which 
accompanied the March 1982 examination, he admitted to having 
a history of ear, nose, and throat trouble, trouble with his 
digestive system, and that he had a great deal of pain in his 
knees and hips when walking.  In March 1982, he was assessed 
with chondromalacia patellae with abnormal gait causing extra 
stress on his back with localized buttock symptoms.

In April 1982, the veteran presented with bilateral hip 
complaints.  The treatment report shows no evidence of hip 
arthritis, and the treating physician commented that the 
veteran's hip pain was secondary to muscle spasm which was 
due to an abnormal gait due to a bilateral knee disorder and 
scoliosis.

The report of a May 1982 physical evaluation board shows that 
the veteran was diagnosed with bilateral chondromalacia 
patellae without limitation of motion or X-ray evidence of 
degenerative changes.  He was also diagnosed with compensated 
scoliosis of the thoracic spine with chronic pain, which was 
determined to have existed prior to his entry into active 
service but aggravated by service.  During a May 1982 hearing 
before the physical evaluation board, the veteran testified 
that he weighed 200 pounds on entry into active service, but 
then, as he underwent physical training, his weight was 
reduced 170 pounds.  However, since then, he had regained 
much of his weight so that at the time of the hearing he 
weighed approximately 1 - 2 pounds less than his original 
weight of 200 pounds.  The physical evaluation board 
concluded that his bilateral knee disabilities rendered him 
unfit for further military service and he was recommended for 
a medical discharge.  In September 1982, he was separated 
from active duty.  

The report of an October 1984 VA examination shows that the 
veteran complained of bilateral knee pain and low back pain, 
with pain radiating to his hip.  On examination, he was 
described as an obese man and was advised by the physician to 
reduce his weight.  His diagnoses were bilateral 
chondromalacia patellae and chronic musculoligamentous low 
back pain. 

A January 1986 VA ear, nose, and throat (ENT) clinic report 
shows that the veteran had a history of a broken nose in 
service in 1981, and that he reported having difficulties 
breathing through his nose ever since that time.  He was 
assessed with a mild deviated septum.

A VA radiographic report, dated in April 1986, shows that the 
veteran's hips were normal, bilaterally, on X-ray 
examination.  

The report of a February 1988 VA examination shows that the 
veteran's paranasal sinuses were normal.  

A May 1990 VA treatment report shows that the treating 
physician wrote that the veteran had exogenous obesity and 
arthritis of his knees, hips, and lower back.

A VA nutritionist's note, dated in June 1990, shows that the 
nutritionist noted that the veteran's knee problems decreased 
his level of activity, that he had gained 10 pounds since 
October 1989, and that he had a generally poor attitude about 
his diet, with some denial.  The nutritionists remarked that 
good dietary compliance on part of the veteran was not 
expected because of his negative attitude.

In the report of a September 1991 VA medical examination, the 
reviewing physician commented that the veteran's complaints 
of ankle and knee pain may be related to his being an 
overweight man.

VA medical reports show that beginning in 1995, the veteran 
was diagnosed and treated for diabetes mellitus.

VA medical records show that in April 1995, the veteran fell 
on his left hip and thereafter developed recurrent left hip 
symptoms.  A  July 1995 treatment report shows a diagnosis of 
mild degenerative joint disease of the left hip.  In 
September 1995 the veteran fell on his left side after his 
disabled right knee gave way, and thereafter he developed 
immediate pain of his left hip.  He was diagnosed with 
trochanteric bursitis of his left hip, and this diagnosis was 
shown in subsequent records of treatment for complaints of 
left hip pain, dated in October 1995, November 1995, and 
December 1995.    

The report of a July 1996 VA examination of the veteran's hip 
shows that in 1995 the veteran fell on his left hip when his 
left knee gave out, and that since then his left hip has been 
painful and stiff.  The veteran alleged having degenerative 
joint disease of his right hip, but X-ray of both hips were 
normal.  Following evaluation he was diagnosed with residuals 
of trauma of the hips, with limitation of motion, 
bilaterally.

VA medical reports, dated from 1991 to 1997, show treatment 
of the veteran for nasal symptoms and diagnoses of allergic 
rhinitis with retention cyst.  A March 1995 VA medical report 
shows treatment for bronchitis and contains a notation by the 
examining physician  that the veteran had a chronic ENT 
problem related to his welding job while in service.  (In 
this regard, the veteran's service medical records show that 
the March 1981 medical board report notes that his military 
occupational specialties were as a bridge specialist and a 
welder, and that he held these duties for 2 years.)  A 
February 1996 VA treatment report shows that the veteran's 
eardrums were normal on examination, though with cerumen 
deposits in his ear canals. 

The report of an August 1996 VA examination of the veteran's 
nose, sinuses, mouth, and throat, shows that his ears were 
normal.  Following clinical evaluation, he was diagnosed with 
the following:

1)  History of broken nose in service, immediately 
reset, with symmetrical external nose and no 
visible scars.

2)  Mild deviation of the nasal septum to the 
left, but with free nasal respiration. With regard 
to the veteran's observation that one side of his 
nose would breathe more than the other at any 
given time, the examining physician commented that 
was physiologically normal.  

3)  Small mucus cyst in the right maxillary sinus 
due to past inflammation in the sinus which has 
been stable for a number of years and which 
normally does not cause any symptoms.

4)  History of sore throat and tonsillectomy prior 
to entry into service.  The examiner commented 
that the veteran developed sore throat about 4 or 
5 years earlier when his weight started to 
increase to the 250 pounds (his weight at the time 
of this examination) and he was diagnosed with 
sleep apnea.  The throat soreness was attributed 
by the physician to snoring and breathing through 
the mouth, and was apparently relieved with oxygen 
therapy.

The report of a December 1997 VA nose, sinus, larynx, and 
pharynx examination shows that  the veteran complained of 
chronic nasal obstruction with discharge, a history of weight 
increase to 250 pounds, causing snoring and sleep apnea, with 
difficulties with breathing through his nose.  Following the 
examiner's review of the veteran's entire claims file, the 
veteran was diagnosed with the following:

1)  Straight and symmetrical nose with X-ray 
evidence of a small tip portion of the nasal bone 
fracture which is undisplaced and not judged to be 
the cause of any of his claimed symptoms.

2)  Maxillary sinuses showing thickening mucosa 
and mucosa cyst or polyp due to allergic rhinitis 
or past sinusitis, but with clear frontal sinuses 
and no attributable cause for complaints of 
frontal headaches.

3)  Normal larynx on laryngoscopic examination, 
with no lesion noted on either his larynx or 
pharynx, and no tonsils with history of 
tonsillectomy at age 20.

4)  Cerumen in the veteran's eardrums which was 
removed, with intact tympanic membranes, 
bilaterally.

The report of a December 1997 general medical examination 
shows that the veteran was diagnosed with diabetes mellitus, 
uncontrolled with diet and pills; sleep apnea; limitation of 
motion of both hips due to obesity and pain (with 
insufficient clinical evidence at the time of the examination 
to warrant a diagnosis of an acute chronic disorder or a 
residual thereof); and chronic bilateral maxillary sinusitis.  
In his commentary, the examiner stated that the veteran was 
obese and had uncontrolled diabetes, and that some of his 
muscle pain and weakness were due to this problem.  His 
thyroid function was normal and his knee and back 
disabilities were not the cause of his diabetes.

At the time of this appeal, the veteran is service-connected 
for lumbar arthritis, bilateral chondromalacia patellae, 
residuals of a broken nose, and residuals of duodenal 
disease.

II.  Analyses

(a.)  Entitlement to service connection for a 
sinus disorder (claimed as secondary to service-
connected residuals of nasal fracture), an ear 
disability, and diabetes (claimed as secondary to 
his service-connected back and knee disabilities).

The threshold question to be answered is whether the veteran's 
claims of entitlement to service connection for diabetes, a 
sinus disorder, and ear disability are well-grounded.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist and 
to adjudicate the claim.  See Epps v. Gober, No. 97-7014 (Fed. 
Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In the present case, the veteran essentially maintains that 
he should be granted service connection for a chronic sinus 
disorder (which he claims as being secondary to his service-
connected residuals of nasal fracture), diabetes (which he 
claims as secondary to his service-connected knee and back 
disabilities), and an ear disability.  However, he has 
proffered no competent medical evidence which tends to show 
that his diabetes and his current sinus diagnosis, allergic 
rhinitis and past sinusitis, can be attributed to service.  
In addition, he has not presented such evidence which 
establishes a current diagnosis of a chronic ear disability.  
The veteran's service medical records show that on enlistment 
examination in September 1979, his endocrine system, sinuses, 
ears, and eardrums were clinically normal on objective 
evaluation, and that he denied having a medical history of 
diabetes.  During his period of active duty he was 
occasionally treated for earaches, sinus complaints, and 
throat complaints which were related to viral and upper 
respiratory infections.  Though a single treatment for 
complaints of earaches associated with a diagnosis of otitis 
media was shown in March 1981, by March 1982 the findings of 
a medical board examination show that his eardrums and ears 
were normal on clinical review, as were his sinuses and 
endocrine system.  As late as February 1988, over 5 years 
after his separation from active duty, his paranasal sinuses 
were normal on VA examination.

While he is presently service-connected for residuals of a 
broken nose and has had a history of difficulties breathing 
through his nose due to a mild deviated septum, the record 
does not include medical evidence of a nexus between his 
current sinus diagnoses and his service-connected nasal 
fracture residuals.  A diagnosis of diabetes was not shown 
until 1995, many years after his separation from active duty, 
and following VA examination in December 1997, the examining 
physician concluded that the diagnosis of diabetes mellitus 
was not caused by the veteran's service-connected back and 
bilateral knee disabilities.  A February 1996 VA treatment 
report shows that the veteran's eardrums were normal on 
examination, though with cerumen (earwax) deposits in his ear 
canals.  The report of a December 1997 VA examination shows 
that the veteran was diagnosed with maxillary sinuses showing 
thickening mucosa and mucosa cyst or polyp due to allergic 
rhinitis or past sinusitis, but with clear frontal sinuses 
and no attributable cause for complaints of frontal 
headaches, and a diagnostic determination that his old nasal 
bone fracture was not the cause of any of his claimed sinus 
symptoms.  The December 1997 reports also shows a diagnosis 
of cerumen in his eardrums which was removed, with intact 
tympanic membranes, bilaterally.  The medical records do not 
demonstrate that the earwax was associated with any ear 
abnormality.  For a service connection claim to be deemed 
plausible, there must be competent medical evidence of both a 
current disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran has provided personal statements attesting to a 
link between his diabetes mellitus and his service-connected 
orthopedic disabilities, a link between his sinus diagnoses 
and his service-connected nasal fracture residuals and his 
period of active duty, and to the existence of a current ear 
disorder.  However, he does not have the requisite medical 
expertise necessary to make a diagnosis of an ear disorder, 
or to proffer the conclusion that his current sinus 
pathology and diagnosis of diabetes mellitus may be related 
to his military service.  Lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Absent presentation of 
competent, objective medical evidence establishing a link 
between his diabetes mellitus and military service, his 
current sinus diagnoses and military service, or a current 
diagnosis of a chronic ear disorder, the veteran's claims in 
this regard may not be considered well-grounded.  VA 
therefore has no duty to assist him in developing the 
diabetes, sinus, and ear claims under 38 C.F.R. § 3.159 
(1998).


(b.)  Entitlement to service connection for a left 
hip disability.

The veteran's claim of entitlement to service connection for 
a disability affecting his left hip is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible in view of the medical evidence 
showing treatment for subjective complaints relating to his 
left hip for both the present time and during his period of 
active duty.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis or other chronic 
orthopedic disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

In the present case, the medical evidence shows that on 
enlistment examination in September 1979, no abnormalities 
with regard to his hips were noted, but by 1981 he was 
treated on several occasions for complaints of bilateral hip 
pain.  Though no degenerative abnormalities were noted on X-
ray, he was diagnosed with periarticular hip pain with 
trigger points around his buttocks.  In March 1982, he was 
diagnostically assessed with chondromalacia patellae with 
abnormal gait causing extra stress on his back with localized 
buttock symptoms.  In April 1982, though the veteran was 
medically determined not to have hip arthritis, a physician 
commented that his hip pain was secondary to muscle spasm 
which was due to an abnormal gait due, in part, to his 
bilateral knee disorder.

After his separation from service, the veteran continued to 
receive treatment on several occasions for complaints of 
bilateral hip pain, though on VA X-ray examination in April 
1986, his hips were normal, bilaterally.  Though a May 1990 
VA treatment report shows that the treating physician wrote 
that the veteran had arthritis of his knees, hips, and lower 
back, this did not appear to be substantiated by any X-ray 
report, though it did demonstrate continuity of hip 
symptomatology.

In April 1995, the veteran fell on his left hip and 
thereafter developed recurrent left hip symptoms, and by July 
1995 he was diagnosed with mild degenerative joint disease of 
the left hip.  In September 1995, he fell again on his left 
side after his disabled right knee gave way, and thereafter 
he developed immediate pain of his left hip, for which he was 
diagnosed with trochanteric bursitis of his left hip.  This 
diagnosis was shown in subsequent records of treatment for 
complaints of left hip pain, dated in October 1995, November 
1995, and December 1995.    

The report of a July 1996 VA examination of the veteran's hip 
shows that in 1995 the veteran fell on his left hip when his 
left knee gave out, and that since then his left hip has been 
painful and stiff.  The veteran alleged having degenerative 
joint disease of his right hip, but X-ray of both hips were 
normal.  Following evaluation he was diagnosed with residuals 
of trauma of the hips, with limitation of motion, 
bilaterally.  On examination in December 1997 general medical 
examination shows that the veteran was diagnosed with 
limitation of motion of both hips due to obesity and pain 
(with insufficient clinical evidence at the time of the 
examination to warrant a diagnosis of an acute chronic 
disorder or a residual thereof).  

The medical evidence indicates onset of the veteran's 
recurrent bilateral hip symptomatology during service, which 
is also secondarily related to his service-connected 
bilateral knee disability.  The physicians who examined the 
veteran expressed opinions associating his bilateral hip 
symptoms to his altered gait as a result of his bilateral 
knee disorder.  However, these diagnosed symptoms are 
insufficient, by themselves, to allow a grant of 
compensation, absent a clear-cut medical diagnosis of a 
chronic disability.

The evidence also contains medical findings which attribute 
the veteran's left hip complaints in 1995 to physical trauma 
after his unstable service-connected knees gave way, causing 
him to fall on his left hip.  The radiographic evidence is 
inconsistent, however, as it shows the presence of mild 
degenerative joint disease of the left hip in July 1995, 
associated to an accidental fall in April 1995, but no 
finding of any abnormalities on X-ray examination in July 
1996.  The evidence is in equipoise regarding the issue of 
service connection for a disability of the left hip, as there 
is radiographic evidence showing arthritis on one examination 
and normal findings on the other, and a secondary 
relationship between the left hip symptoms in 1995 with a 
fall due to instability as a result of a service-connected 
bilateral knee disorder.  Clearly there is a longstanding 
problem of subjective left hip complaints, and therefore, 
resolving all doubt in the veteran's favor, he will be 
granted service connection for degenerative joint disease of 
the left hip as secondarily related to trauma due to his 
service-connected bilateral knee disorder.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (The issue of 
entitlement to service connection for a right hip disability 
will be addressed in the remand portion of this decision.)


ORDER

The veteran's claim of service connection for a sinus 
disorder is not well-grounded; the appeal of this issue is 
therefore denied.

Service connection for a disabling ear condition is not well-
grounded; the appeal of this issue is therefore denied.

Service connection for diabetes is not well-grounded; the 
appeal of this issue is therefore denied.

Service connection for a left hip disability is granted.


REMAND

To the extent that the veteran contends that his service-
connected residuals of a broken nose are productive of a 
greater level of impairment than that which is contemplated 
by the noncompensable evaluation currently assigned, his 
claim for a rating in excess of zero percent is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  The VA has a duty to 
assist a him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The October 1996 RO decision currently on appeal has granted 
the veteran service connection for residuals of a broken nose 
and assigned a noncompensable evaluation under the schedular 
criteria for rating respiratory disorders as contained in 
38 C.F.R. § 4.97, Diagnostic Code 6504.  However, shortly 
after issuance of the RO decision, the aforementioned rating 
schedule was changed on October 7, 1996.  A review of the 
veteran's claims folder indicates that the provisions of the 
new rating schedule have not been considered by the RO.  In 
view of the relevant regulatory changes which occurred in the 
course of the veteran's appeal, the Board concludes that the 
issue of entitlement to an evaluation in excess of zero 
percent for his service-connected residuals of a broken nose 
must be remanded to the RO for first consideration of the 
applicability of the provisions of the new ratings schedule 
for evaluating respiratory disabilities.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The version of the 
regulations which are most favorable to the veteran's claim, 
whether they be from the old ratings schedule or from the 
newly promulgated one, must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).

In a June 1990 report, a VA nutritionist indicated that a 
correlation existed between the veteran's service-connected 
knee disabilities and a decreased level of physical activity 
on his part, causing him to gain weight.  In view of this, 
the case should be remanded for further development of the 
issue of entitlement to service connection for a chronic 
disability manifest by obesity.  Specifically, an objective 
medical opinion should be obtained addressing the question of 
whether the veteran has a diagnosis of a chronic disability 
manifest by obesity, and whether there is a relationship 
between this diagnosis (if one is obtained) and his service-
connected disabilities.  Intertwined with the outcome 
regarding this issue are the claims of entitlement to service 
connection for a disabling throat condition, a sleep 
disorder, and a right hip disability.  The report of an 
August 1996 VA examination contains commentary from the 
examining physician indicating that the veteran developed a 
sore throat condition about 4 or 5 years earlier when his 
weight started to increase to the 250 pounds (his weight at 
the time of this examination) and that he was diagnosed with 
sleep apnea.  The throat soreness was attributed by the 
physician to the veteran's snoring and breathing through the 
mouth, which was apparently relieved with oxygen therapy.  
The report of a December 1997 VA examination shows that the 
veteran had a history of weight increase to 250 pounds, and 
the opinion that this weight increase caused his snoring and 
sleep apnea.  The examination report also presented a 
diagnosis of limitation of motion of both hips due to obesity 
and pain (with insufficient clinical evidence at the time of 
the examination to warrant a diagnosis of an acute chronic 
disorder or a residual thereof).  Though this appellate 
decision had awarded the veteran service connection for a 
left hip disability (conceded as degenerative joint disease 
of the left hip) secondary to his unstable service-connected 
knees, the claim for service connection for a right hip 
disability requires additional development to determine if 
the subjective right hip symptoms are manifestations of a 
diagnosable chronic disability entity and, if so, to 
determine whether or not it is secondarily related to any 
service-connected disabilities.  Therefore, the issues of 
entitlement to service connection for a disabling throat 
condition, a sleep disorder, and a right hip disability must 
be held in abeyance pending the development of the claim of 
entitlement to service connection for a chronic disability 
manifest by obesity.  With regard to the development of these 
issues, the RO is advised to consider the applicability of 
the decision of the United States Court of Appeals for 
Veterans Claims in Allen v. Brown, 7 Vet. App. 439 (1995), 
which held that aggravation of a non-service-connected 
disability by a service-connected disability creates 
entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation, pursuant to its interpretation of 38 C.F.R. § 
3.310(a) (1998).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  Following procurement of the 
appropriate waivers (where necessary), 
all VA and private medical records which 
pertain to the veteran's treatment for 
complaints relating to his residuals of a 
nasal fracture which are not currently 
associated with the claims folder should 
be obtained and made a part of the 
record.

2.  The veteran should be afforded a VA 
compensation examination to evaluate his 
service-connected residuals of a broken 
nose.  All other indicated tests deemed  
appropriate should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should be 
provided the new rating criteria for 
respiratory disorders as contained in 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 
6504  (for rating traumatic deviation of 
the nasal septum and rating scars or 
loss of part of the nose,  respectively) 
and asked to state the examination 
findings in terms consistent with the 
new rating criteria.

3.  The veteran should be provided with a 
VA medical examination to determine 
whether his obesity is a manifestation of 
a diagnosed chronic disability.  If so, 
the examiner should provide an opinion as 
to whether                                                     
a chronic disability manifested by 
obesity is the result of the veteran's 
other service-connected disabilities.  
All other indicated tests deemed 
appropriate should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

4.  The veteran should be provided with a 
VA orthopedic examination to determine 
whether or not he has a current diagnosis 
of a right hip disability.  If so, the 
examiner should provide an opinion as to 
the etiology of this diagnosis, including 
whether its onset was during active 
service, or whether the veteran's chronic 
right hip disability is the result of the 
his obesity or his other service-
connected disabilities.  All other 
indicated tests deemed as appropriate 
towards resolving this question should be 
performed.  The claims folder must be 
made available to the examiner for review 
before the examination.  

5.  The veteran should be provided with a 
VA ear, nose, and throat examination to 
determine whether or not he has a current 
diagnosis of a disabling throat 
condition.  If so, the examiner should 
provide an opinion as to the etiology of 
this diagnosis, including whether its 
onset was during active service, or 
whether a chronic throat disability is 
the result of the veteran's obesity or 
his other service-connected disabilities. 
All other indicated tests deemed as 
appropriate towards resolving this 
question should be performed.  The claims 
folder must be made available to the 
examiner for review before the 
examination.

6.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for a rating award in excess of a 
noncompensable evaluation for his 
service-connected residuals of a broken 
nose.  The old ratings schedule, as well 
as the provisions of the new regulations 
and ratings criteria for assessing 
respiratory disorders as contained in 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 
6504 (for rating traumatic deviation of 
the nasal septum and rating scars or loss 
of part of the nose,  respectively) as 
implemented on October 7, 1996, must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claims must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 
(1991).  

In this regard, the RO is also 
respectfully advised that because this 
case is based on an appeal of the rating 
assigned by its October 1996 decision, 
which granted the veteran's original 
claim of service connection for the 
residuals of a broken nose which is 
currently at issue, consideration must be 
made regarding whether or not separate 
ratings should be assigned for disability 
due to these residuals for separate 
periods of time, based on the facts found 
(a practice known as "staged" ratings).  
See Fenderson v. West, 12 Vet. App. 119 
(1999). 

If the claim is denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case which 
includes full discussion of the old and 
new rating schedules used in the 
adjudication of the issue of entitlement 
to a rating in excess of zero percent for 
the service-connected residuals of a 
broken nose.  They should then be 
afforded a reasonable opportunity to 
respond.

7.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to service connection for a 
disability manifest by obesity, for a 
right hip disability, for a disabling 
throat condition, and for a sleep 
disorder.  If any of these claims are 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

